       Case: 1:18-cv-02252-DAP Doc #: 9 Filed: 12/11/18 1 of 4. PageID #: 90



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 RICHARD HUBBARD, III, et al.,                   )     CASE NO.: 1:18-CV-02252
                                                 )
         Plaintiffs,                             )     JUDGE DAN AARON POLSTER
 vs.                                             )
                                                 )     DEFENDANTS' PROPOSED REPORT
 CITY OF EUCLID, et al.,                         )     OF PARTIES PLANNING MEETING
                                                 )     UNDER FED. R. CIV. P. 26(f) AND
         Defendants.                             )     LOCAL RULE 16.3(b)
                                                 )
                                                 )

1.     Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.3(b), a meeting was held on December

11, 2018, and was attended by:

                                 Counsel for Plaintiff(s):

 James Climer                    Counsel for Defendant(s):       Officer Michael Amiott,
                                                                 Officer Matt Gilmer,
                                                                 Officer Kirk Pavkov

 Kelley Sweeney                  Counsel for Defendant(s):       City of Euclid


2.     Defendants have exchanged initial disclosures as required by Fed.R.Civ.P. 26(a)(1) and the

Court's prior order.

3.     The parties recommend the following track:

       ☐        Expedited                 Standard          ☐   Complex

       ☐        Administrative     ☐       Mass Tort

4.     This case is suitable for one or more of the following Alternative Dispute Resolution

(“ADR”) mechanisms:

       ☐        Early Neutral Evaluation
       ☐        Mediation
       ☐        Arbitration
       Case: 1:18-cv-02252-DAP Doc #: 9 Filed: 12/11/18 2 of 4. PageID #: 91



       ☐      Summary Jury Trial
       ☐      Summary Bench
             Case not suitable for ADR at this time.

5.     The parties ☐ do/  do not consent to the jurisdiction of a United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c).

6.     Recommended Discovery Plan:

       (a)    Describe the subjects on which discovery is to be sought and the nature and extent
              of discovery.

                      Depositions of parties and pertinent witnesses

                      Interrogatories

                      Requests for Admissions

                      Requests for Production

                      The foregoing will seek information concerning Plaintiffs' claims and
                      Defendants' defenses.

       (b)    The parties (indicate one):

              ☐ agree that there will be no discovery of electronically-stored information; or

              ☐ have agreed to a method for conducting discovery of electronically-stored
                  information; or
               have agreed to follow the default standard for discovery of electronically-stored
                  information (Appendix K to Northern District Ohio Local Rules).

       (c)    Discovery cut-off date: June 27, 2019 for liability and damages

       (d)    Handling of expert discovery: July 27, 2019 for Plaintiffs and August 27, 2019
              for Defendants

7.     Recommended dispositive motion date: August 27, 2019

8.     Recommended cut-off for amending the pleadings and/or adding additional parties: March
12, 2019
                                            2
       Case: 1:18-cv-02252-DAP Doc #: 9 Filed: 12/11/18 3 of 4. PageID #: 92




9.     Recommended date for a Status Hearing: July 13, 2019

10.    Other matters for the attention of the Court: The preservation of 5th Amendment rights
against self-incrimination may become an issue.


 /s Kelley A. Sweeney (by e-mail consent)        s/Amily A. Imbrogno
 KELLEY A. SWEENEY (0068857)                     JAMES A. CLIMER (0001532)
 LAURA KRAMER RUBADUE (0067656)                  JOHN D. PINZONE (0075279)
 585 E. 222nd Street                             AMILY A. IMBROGNO (0092434)
 Euclid, OH 44123-2099                           MAZANEC, RASKIN & RYDER CO., LPA
 (216) 289-2746                                  100 Franklin’s Row
 (216) 289-2766 - Fax                            34305 Solon Road
 Email: ksweeney@cityofeuclid.com                Cleveland, Ohio 44139
         lrubadue@cityofeuclid.com               (440) 248-7906
                                                 (440) 248-8861 - Fax
 Counsel for Defendant City of Euclid            Email: jclimer@mrrlaw.com
                                                 jpinzone@mrrlaw.com
                                                 aimbrogno@mrrlaw.com

                                                 Counsel for Defendants Officer Michael
                                                 Amiott, Officer Matt Gilmer, and Officer Kirk
                                                 Pavkov




                                             3
         Case: 1:18-cv-02252-DAP Doc #: 9 Filed: 12/11/18 4 of 4. PageID #: 93



                                           CERTIFICATE OF SERVICE

          I hereby certify that on Tuesday, December 11, 2018, a copy of the foregoing Defendants'

Proposed Report of Parties Planning Meeting Under Fed. R. Civ. P. 26(f) and Local Rule 16.3(b)

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                                   s/Amily A. Imbrogno
                                                   AMILY A. IMBROGNO (0092434)

                                                   Counsel for Defendants Officer Michael Amiott,
                                                   Officer Matt Gilmer, and Officer Kirk Pavkov




EUCLID-180272/Report of Parties Planning Meeting




                                                     4
